On October 26, 1999, this court imposed an interim remedial suspension against respondent, Thomas C. Brown, a.k.a. Thomas Christopher Brown, Attorney Registration No. 0024054, last known address in Geneva, Ohio, pursuant to Gov.Bar R. V(5a)(B). On November 8,1999, respondent filed a motion for dissolution; on November 10,1999, he filed a motion for emergency relief by stay or hearing forthwith; and on December 1, 1999, he filed" a motion for emergency hearing today. On November 12, 1999, relator filed a response to respondent’s motion for emergency relief and on November 18,1999, it filed a response to respondent’s motion for dissolution. Upon consideration thereof,
IT IS ORDERED by this court that respondent’s motion for dissolution, motion for emergency relief, and motion for emergency hearing today be, and hereby are, denied.
Douglas, J., not participating.